

115 HRES 761 IH: Supporting the goals and ideals of National Women’s History Month.
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 761IN THE HOUSE OF REPRESENTATIVESMarch 1, 2018Mr. Thompson of California (for himself, Ms. Adams, Mrs. Beatty, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Ms. Brownley of California, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cohen, Mrs. Comstock, Mr. Correa, Mr. Costa, Mr. Delaney, Mr. DeSaulnier, Mrs. Dingell, Mr. Espaillat, Mr. Garamendi, Mr. Hastings, Mr. Huffman, Mr. Johnson of Georgia, Mr. Larsen of Washington, Ms. Lee, Mr. Lewis of Georgia, Ms. Lofgren, Mr. Lynch, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Moulton, Mrs. Napolitano, Mr. Peters, Mr. Pocan, Mrs. Radewagen, Ms. Roybal-Allard, Ms. Sánchez, Ms. Sinema, Mr. Smith of Washington, Ms. Speier, Mr. Nolan, Mr. Swalwell of California, Mr. Takano, Ms. Tsongas, Mr. Yarmuth, Mr. Vargas, Ms. Slaughter, Mr. Polis, Ms. Blunt Rochester, Mrs. Demings, Mr. Crist, Ms. Wilson of Florida, Mr. Bishop of Georgia, Mr. Carson of Indiana, Mr. Poliquin, Mr. Brown of Maryland, Mr. Raskin, Mr. Clay, Ms. Kuster of New Hampshire, Mr. Payne, Mrs. Watson Coleman, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Mr. Butterfield, Mr. Ryan of Ohio, Mr. Brady of Pennsylvania, Miss González-Colón of Puerto Rico, Mr. Hurd, Ms. Eddie Bernice Johnson of Texas, Ms. Plaskett, Mr. Connolly, Ms. Jayapal, Mr. Meeks, Mr. Serrano, Mrs. Lawrence, Ms. Norton, Mr. Costello of Pennsylvania, and Mr. Krishnamoorthi) submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONSupporting the goals and ideals of National Women’s History Month.
	
 Whereas the purpose of National Women’s History Month is to increase awareness and knowledge of women’s involvement in history;
 Whereas, as recently as the 1970s, women’s history was rarely included in the kindergarten through grade 12 curriculum and was not part of public awareness;
 Whereas the Education Task Force of the Sonoma County (California) Commission on the Status of Women initiated a Women’s History Week celebration in 1978 centered around International Women’s History Day, which is celebrated on March 8;
 Whereas in 1980, the National Women’s History Project was founded in Sonoma County, California, by Molly Murphy MacGregor, Mary Ruthsdotter, Maria Cuevas, Paula Hammett, and Bette Morgan to broadcast women’s historical achievements;
 Whereas National Women’s History Project co-founder Mary Ruthsdotter, who passed away in January 2010, was a leader in the effort to ensure the inclusion of women’s accomplishments in the Nation’s history;
 Whereas in 1981, responding to the growing popularity of women’s history celebrations, Congress passed a resolution making Women’s History Week a national observance;
 Whereas during this time, using information provided by the National Women’s History Project, founded in Sonoma County, California, thousands of schools and communities joined in the commemoration of National Women’s History Week, with support and encouragement from governors, city councils, school boards, and Congress;
 Whereas in 1987, the National Women’s History Project petitioned Congress to expand the national celebration to include the entire month of March;
 Whereas educators, workplace program planners, parents, and community organizations in thousands of communities in the United States under the guidance of the National Women’s History Project, have turned National Women’s History Month into a major local learning experience and celebration;
 Whereas the popularity of women’s history celebrations has sparked a new interest in uncovering women’s forgotten heritage;
 Whereas the President’s Commission on the Celebration of Women in American History was established to consider how best to acknowledge and celebrate the roles and accomplishments of women in United States history;
 Whereas the National Women’s History Museum was founded in 1996 as an institution dedicated to preserving, interpreting, and celebrating the diverse historic contributions of women, and integrating this rich heritage fully into the Nation’s teachings and history books;
 Whereas the House of Representatives recognizes March 2018 as National Women’s History Month; and Whereas the theme of National Women’s History Month 2018 is Nevertheless She Persisted: Honoring Women Who Fight All Forms of Discrimination Against Women: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Women’s History Month; and
 (2)recognizes and honors the women and organizations in the United States that have fought for and continue to promote the teaching of women’s history.
			